Title: To Thomas Jefferson from George Jefferson, 2 January 1802
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 2d. Janr. 1802
          
          I now inclose your account made up to the end of the year, by which there appears to be a balance in your favor of £19.17.6.
          I am Dear Sir Your Very humble servt.
          
            Geo. Jefferson
          
          
            Tobacco 30/.
            Wheat 6/—
          
        